     Case 8:18-bk-13311-CB        Doc 283 Filed 03/11/19 Entered 03/11/19 13:43:25              Desc
                                    Main Document Page 1 of 2


 1    William N. Lobel, SBN 93202
      Pachulski Stang Ziehl & Jones LLP
 2    650 Town Center Drive, Suite 1500
      Costa Mesa, California 92626                                  FILED & ENTERED
 3    Tel: 714-384-4740
      Fax: 714-384-4741
 4    wlobel@pszjlaw.com                                                   MAR 11 2019
 5    Attorneys for Ruby’s Diners, Inc., et al.
      Debtors and Debtors-in-Possession                               CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
 6                                                                    BY le         DEPUTY CLERK


 7
                                                               CHANGES MADE BY COURT
 8                                UNITED STATES BANKRUPTCY COURT

 9                  CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

10

11   In re:                                           Case No. 8:18-bk-13311-CB
12   RUBY’S DINERS, INC., a California corporation, Chapter 11
     et al.,
13                                                  (Jointly Administered With Case Nos.
             Debtors and Debtors-in-Possession.     8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-bk-
14                                                  13199-CB; 8:18-bk-13200-CB; 8:18-bk-13201-
     Affects:                                       CB; 8:18-bk-13202-CB)
15
         All Debtors                                  ORDER GRANTING MOTION FOR
16                                                    APPROVAL OF RDI’S NETDOWN OF
         RUBY’S DINERS, INC., ONLY                    CERTAIN POST-PETITION OBLIGATIONS
17                                                    BETWEEN RDI, RFS AND THE
                                                      FRANCHISEES
18       RUBY’S SOCAL DINERS, LLC, ONLY

19       RUBY’S QUALITY DINERS, LLC, ONLY
                                                      Date:        February 27, 2019
20       RUBY’S HUNTINGTON BEACH, LTD.,               Time:        10:00 a.m.
                                                      Courtroom:   5D
21                                                    Address:     411 West Fourth Street
     ONLY                                                          Santa Ana, CA 92701
22
         RUBY’S LAGUNA HILLS, LTD. ONLY
23
         RUBY’S OCEANSIDE, LTD., ONLY
24
         RUBY’S PALM SPRINGS, LTD., ONLY
25

26
27            //

28            //


                                                  1
     Case 8:18-bk-13311-CB       Doc 283 Filed 03/11/19 Entered 03/11/19 13:43:25              Desc
                                   Main Document Page 2 of 2


 1          A hearing was held on February 27, 2019, at 10:00 a.m., before the Honorable Catherine E.

 2   Bauer, United States Bankruptcy Judge for the Central District of California, in Courtroom 5D located

 3   at 411 West Fourth Street, Santa Ana, California, on Debtor’s Motion for Entry of Order Approving

 4   RDI’s Netdown of Certain Post-Petition Obligations Between RDI, RFS and the Franchisees filed

 5   February 6, 2019 as Docket #234 (the “Motion”).

 6          The Court having read and considered the Motion, noted the opposition and reply, heard the

 7   statements of counsel and with good cause shown,

 8          IT IS ORDERED:

 9          1. The Motion is granted.

10

11                                                      ###

12

13

14

15

16

17

18

19

20
21

22

23

24        Date: March 11, 2019

25

26
27

28


                                                       2
